DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed June 1, 2021, are acknowledged and have been fully considered. Applicant's election with traverse of species A (claims 1-4) in the reply is acknowledged.  The traversal is on the ground(s) that the claims have been amended to further limiting, as a pharmaceutical composition of claim 1 versus the previously recited intended “use of” phrasing.  This is found persuasive and accordingly the respective claims have been regrouped and examined with the elected invention. Applicant has elected group I (claims 1-7 and 9-14). 
Upon further consideration and examination of the elected invention (see comment on allowable subject matter below), the restriction requirement is withdrawn, and all claims 1-16 have been examined on the merits (rejoined). Pending claims 1-16 have been examined on the merits. 
EXAMINER’S COMMENT
The claimed invention has been examined on the merits and found allowable- as amended within the Examiner's Amendment set forth below.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 


 In the Claims:

Claims 1 has been amended to read as follows:
--
1. A herbal composition comprising a herbal extract of:
Huanglian, 
Huangbai, 
ZhiZi, 
Yanhusuo, 
Danshen, and 
Gouteng 
wherein the herbal extract comprises said Huanglian, Huangbai, ZhiZi, Yanhusuo, Danshen and Gouteng in the weight ratios of 0.83-4.15:1.66-3.46:1.53- 4.16:2.69-2.91:4.57-6.22:4.22-6.24, respectively.
--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a composition comprising the combination of Huanglian: Huangbai:ZhiZi:Yanhusuo:Danshen:Gouteng in the weight ratio (understood as (w/w) by weight 
Furthermore, the composition as claimed has been determined based upon the amounts/proportions and the disclosed functions commensurate therewith to provide functioning integrating the composition into a practical application and materially distinguishing from a product of nature and thus although an herbal extract material, is determined to be patent-eligible subject matter under 35 USC 101, as claimed.
Relevant and Prior Art Made of Record: The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
The reference of Kohno (US 20090104295 A1) is considered the closest art, teaching plants/herbals from among Huanglian, ZhiZi, and Yanusuo (see [0068]), the reference does not teach or reasonably suggest the combination, amounts and proportions, or effective in treating the conditions as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are allowed.				

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655